

115 HR 1811 IH: HOPS Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1811IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Taylor (for himself and Mr. Correa) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the American Recovery and Reinvestment Act of 2009 to prohibit the use of funds
			 appropriated to the Department of Homeland Security for the procurement of
			 uniforms not manufactured in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeland Production Security Act or the HOPS Act. 2.Prohibition relating to procurement of uniforms not manufactured in United StatesSection 604 of the American Recovery and Reinvestment Act of 2009 (6 U.S.C. 453b) is amended—
 (1)in subsection (a), by inserting manufactured, after reused,; and (2)in subsection (b), by adding at the end the following new paragraph:
				
 (2)Uniforms of the Department of Homeland Security and the materials and components thereof.. 